Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: The application numbers of related applications listed on page 1 of the present specification have not been provided.  
Appropriate corrections are required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-20 are allowable over the prior art of record because the prior art of record fails to teach a light detection and ranging transmitter, among other features, comprising an optical scanner assembly having a first set of three or more adjustable connectors coupling a scanner board to a mechanical mount and a first set of elastic members between the mechanical mount and the scanner board and sleeved on the first set of three or more adjustable connectors; a second set of adjustable connectors coupling the mechanical mount to an extending arm configuring to support and position a light source and a light beam collimator in a coaxial configuration, such that the scanner is in a position to receive a light beam emitted by the light source and collimated by the collimator; and a second set of elastic members between the mechanical mount and the extending arm and sleeved on the second set of adjustable connectors.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Rushing 3,891,299 discloses an oscillating scanner system comprising an optical support structure with a driving device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878